Judgment, Supreme Court, Bronx County (Patricia Anne Williams, J.), rendered April 10, 2002, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second and third degrees, and sentencing him to concurrent terms of 20 years to life, 10 years and 7 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility and identification (see People v Gaimari, 176 NY 84, 94 [1903]).
The court properly denied defendant’s motion to suppress identification testimony. The lineup participants, who were generally similar in appearance, varied in age, body type and facial hair, so that defendant was not singled out (see People v Chipp, 75 NY2d 327, 336 [1990], cert denied 498 US 833 [1990]). Moreover, there was no evidence that any of the respects in which defendant claims his appearance differed from those of the fillers were factors contained in the witnesses’ descriptions of the assailant (see e.g. People v Carroll, 303 AD2d 200 [2003], lv denied 100 NY2d 560 [2003]).
The court properly exercised its discretion in admitting limited evidence regarding indicia of defendant’s and the victim’s memberships in rival gangs. This evidence, none of *336which was unduly remote or speculative, was probative of defendant’s motive for an otherwise inexplicable murder, and the court’s limiting instruction minimized the potential for prejudice (see e.g. People v Wilson, 14 AD3d 463 [2005], Iv denied 4 NY3d 857 [2005]).
We perceive no basis for reducing the sentence.
The contentions contained in defendant’s pro se supplemental brief are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Tom, J.P., Friedman, Sullivan, Gonzalez and McGuire, JJ.